        Case 2:16-cv-06076-CDJ Document 117 Filed 03/29/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RADIO MUSIC LICENSE                               :
COMMITTEE, INC.,                                  :
          Plaintiff,                              :               CIVIL ACTION
                                                  :               NO. 16-6076
              v.                                  :
                                                  :
GLOBAL MUSIC RIGHTS, LLC,                         :
         Defendant.                               :


                                          ORDER

       AND NOW, this 29th day of March, 2019, after review of the Report and

Recommendation of United States Magistrate Judge Lynne A. Sitarski, and any objections or

responses filed thereto, it is hereby ORDERED that:


       1. Radio Music License Committee, Inc.’s Objections to the Report and Recommendation
          (ECF No. 101) are GRANTED, in part, and DENIED, in part;

       2. “Section E” (pp. 39-40) of the Report and Recommendation (ECF No. 100) is
          STRICKEN and the Report and Recommendation is otherwise APPROVED and
          ADOPTED.
       Upon consideration of the following motions, it is further ORDERED, as follows:


       1. Global Music Rights, LLC’s Motion to Strike (ECF No. 56) is GRANTED. The
          allegations identified in Exhibit A to the Memorandum of Law in Support of the Motion
          to Strike (ECF No. 56-2) are hereby STRICKEN;

       2. Radio Music License Committee, Inc.’s Motion for Leave to File a Supplemental
          Memorandum (ECF No. 90), is GRANTED, in part, and DENIED, in part, as set forth
          in the accompanying Memorandum;

       3. Radio Music License Committee, Inc.’s Second Motion for Leave to File a
          Supplemental Memorandum (ECF No. 114), is DENIED;

       4. Global Music Rights, LLC’s Motion to Dismiss for Lack of Personal Jurisdiction and
          Improper Venue (ECF No. 57) is GRANTED;




                                              1
         Case 2:16-cv-06076-CDJ Document 117 Filed 03/29/19 Page 2 of 2



       It is further ORDERED that Civil Action No. 2:16-cv-06076 is TRANSFERRED to the

United States District Court for the Central District of California where the related case, Global

Music Rights, LLC v. Radio Music License Comm., Inc., et al., No. 2:16-cv-09051-BRO-AS

(C.D. Cal.) (ECF No. 1) is pending, pursuant to 28 U.S.C. § 1406(a). The Clerk of Courts shall

mark this case CLOSED for statistical and all other purposes.


                                                     BY THE COURT:


                                                     /s/ C. Darnell Jones, II
                                                     C. DARNELL JONES, II           J.




                                                 2
